Pigott, J. (concurring).
In my view, Supreme Court abused its discretion in ruling that cross-examination of the defendant could include eliciting the Penal Law names of his prior convictions. However, I find the error in this case to be harmless and therefore concur in the result.
A criminal defendant who chooses to testify may be cross-examined regarding prior crimes and bad acts that bear on his credibility as a witness. However, under People v Sandoval (34 NY2d 371 [1974]), the trial court must strike a proper balance between the probative value of evidence of defendant’s prior convictions or bad acts, with respect to his credibility, and the danger of prejudice that such evidence presents, measured both by the impact of such evidence on the jury and by the effect in discouraging the defendant from testifying (id. at 375). The Sandoval court expressly warned of the dangers of allowing cross-examination about the prior drug-related convictions of a defendant now accused of a drug crime.
“[C]ross-examination with respect to crimes or conduct similar to that of which' the defendant is presently charged may be highly prejudicial, in view of the risk, despite the most clear and forceful limiting instructions to the contrary, that the evidence will be taken as some proof of the commission of the crime charged rather than be reserved solely to the issue of credibility. Thus, in the prosecution of drug charges, interrogation as to prior narcotics convictions . . . may present a special risk of impermissible prejudice because of the widely accepted belief that persons previously convicted of narcotics offenses are likely to be habitual offenders. On the other hand, proof of prior convictions of perjury or other crimes of individual dishonesty should usually be admitted on trial of another similar charge, notwithstanding the risk of possible prejudice, because the veiy issue on which the offer is made is that of the veracity of the defendant as a witness in the case.” (Sandoval, 34 NY2d at 377-378 [citation omitted].)
The present case presents exactly the unacceptable risk of prejudice that Sandoval warns against. Had defendant, facing multiple drug charges, testified, he would have been asked not whether he had committed felonies in 1994, 1995 and 2004, but whether his 1994 and 1995 convictions were for criminal sale of a controlled substance in the third degree, *596and his 2004 convictions were for possession of cocaine with the intent to sell, possession of marihuana, and unlawfully carrying a gun. The jury, considering whether to convict him of, inter alia, criminal sale of a controlled substance in the third degree, would have heard that he had committed precisely the same crime before. The extraordinarily high risk of prejudice that results is justified, the majority apparently believes, on the basis that hearing this information would enable the jury to decide whether he was a credible witness. The majority condones this process, and thereby takes Sandoval to an extreme that the Judges who signed that opinion surely cannot have intended.
The majority ignores the fact that the principle underlying our decision in Sandoval was, and remains, that the mere fact that a defendant has previously been guilty of a felony itself casts doubt on his credibility. A defendant’s prior crime evinces “a willingness or disposition ... to place the advancement of his individual self-interest ahead of principle or of the interests of society” (Sandoval, 34 NY2d at 377). The particular nature of the defendant’s prior crime usually adds nothing to the fact that, by breaking the law, he has been willing to further his own interests at the cost of others’ interests and at the expense of ethical principles. (The exception is when the prior crime is one that necessarily involves individual dishonesty or untrustworthiness, such as theft, fraud, or bribery, etc.)
Moreover, in my view, where many crimes are concerned, there is often little practical difference between, on the one hand, allowing cross-examination as to the nature of prior convictions (i.e., their Penal Law names) but not their underlying facts, and, on the other hand, allowing cross-examination as to the nature of prior convictions and their underlying facts. When the crime with which defendant is charged involves sale of cocaine, a juror who is told that defendant was previously convicted of criminal sale of a controlled substance and possession of cocaine with the intent to sell does not need to be told any more of the underlying facts in order for there to be an unacceptably large risk that the evidence will have a “disproportionate and improper impact” (Sandoval, 34 NY2d at 376).
Having said this, I am aware that we have repeatedly “declined to prohibit cross-examination solely because of the similarity of prior acts to the crimes charged” (People v Hayes, 97 NY2d 203, 208 [2002]). Moreover, in principle I accept the *597position that a defendant should “not [be] shielded from cross-examination merely because he or she specializes in one particular form of criminal conduct” (People v Rivera, 2 AD3d 543 [2d Dept 2003]). It might be unjust to bar cross-examination of defendants accused of drug crimes concerning their prior drug crimes, while allowing defendants accused of, say, burglaries or assaults to be cross-examined about their prior drug crimes. However, it is equally unjust to permit cross-examination of defendants accused of drug crimes concerning their prior drug crimes, as a matter of routine practice, without any true exercise of discretion balancing the probative and the prejudicial. And that, I believe, is what occurred in the present case. A Sandoval hearing “is of little value if the issue can be decided by the Trial Judge in his [or her] unfettered discretion. The irreducible minimum is that the determination be made on a reasoned basis, measuring propensity for conviction against relation to credibility” (People v Pollock, 50 NY2d 547, 551 [1980, Meyer, J., dissenting]).
It is important for trial courts to recognize that Sandoval allows for a straightforward method of restricting cross-examination that avoids risks of prejudice without giving unfair advantage to the “criminal specialist.” In my view, in general, striking a balance between the probative value of the prior convictions and the risk of prejudice requires the trial court to permit cross-examination only as to the existence of prior convictions, not their Penal Law names (“nature”) or underlying circumstances. (I would make an exception when the prior crimes are crimes of individual dishonesty, the nature of which is directly probative of credibility.) This balancing has long been called the “Sandoval compromise,” though the term is sometimes used more generally. This approach prevents a defendant who has been convicted of serious crimes in the past from testifying at his trial while benefitting from the jury’s assumption that he does not have a criminal record, and allows jurors to make rational inferences, about the likelihood of his lying at trial, from his lack of respect for society’s rules of conduct. At the same time, it eliminates the great risk that jurors will make illicit inferences of guilt from propensity to a type of crime.
The “Sandoval compromise” was first put forward by Supreme Court, New York County, in a decision issued some five years after Sandoval.
*598“Simply put, the pure Sandoval compromise is permitting the prosecutor to ask the testifying defendant one question (or, perhaps, two where both pertinent previous felonies and misdemeanors are involved) with respect to all prior convictions and connected underlying and immoral acts. The question or questions can be phrased: ‘Have you ever been convicted of a prior felony?’ ‘Have you previously been convicted of two (or three, as appropriate) felonies?’ ‘Have you (also) been convicted of a prior misdemeanor?’ The precise language of the brief interrogation is, of course, dependent upon the type and number of prior convictions in each individual case. The compromise can also be allowed, as a matter of discretion, in conjunction with other nonprejudicial credibility inquiry, as the previous conduct of the defendant warrants. It can also be used with respect to some prior convictions, while permitting or barring cross-examination as to others.
“Concerning the pure Sandoval compromise, and presuming that the defendant gives the expected affirmative answers and does not voluntarily advance misleading or unwarranted claims or denials, this would be all of the cross-examination on that subject the prosecutor would be allowed.” (People v Bermudez, 98 Misc 2d 704, 707-708 [Sup Ct 1979] [citations omitted].)
Since then, the Sandoval compromise has been used in numerous cases, and frequently applauded by the Appellate Division. The Third Department in particular very often upholds the Sandoval compromise.1 The Second Department has upheld *599or approved of the Sandoval compromise regularly too.2 In the Fourth Department, it is standard practice.3 However, in the First Department, notwithstanding the provenance of the term “Sandoval compromise,” the practice is apparently less common. It may be that language in People v Hayes (supra) has discouraged the “Sandoval compromise.” At oral argument, defense counsel noted that it is now commonplace for trial courts in New York City to permit the impeachment of defendants by use of the Penal Law names of their prior crimes, leaving out only the underlying circumstances. Unfortunately, the majority of this Court now encourages the entire State of New York to imitate the “rough justice” of the City.
Because “Sandoval error is . . . subject to harmless-error analysis” (People v Grant, 7 NY3d 421, 424 [2006]), and because I believe that the case against defendant here was overwhelming and that there is no significant probability that something he could have said in his defense would have resulted in acquittal, I would hold that the Sandoval error in this case was harmless. Finally, I do not disagree with the majority’s disposition of the substitution-of-counsel issue. Consequently, I concur in the result.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Smith concur with Judge Jones; Judge Pigott concurs in result in a separate opinion.
Order affirmed.

. See e.g. People v Anderson (89 AD3d 1161, 1163 [3d Dept 2011]); People v Weber (40 AD3d 1267, 1267-1268 [3d Dept 2007]); People v Kirton (36 AD3d 1011,1013 [3d Dept 2007]); People v Young (13 AD3d 716, 718 [3d Dept 2004]); People v Porter (304 AD2d 845, 846 [3d Dept 2003]); People v De Chellis (265 AD2d 735 [3d Dept 1999]); People v Hagin (238 AD2d 714, 716 [3d Dept 1997]); People v Stiffler (237 AD2d 753, 754 [3d Dept 1997]); People v Noonan (220 AD2d 811, 813 [3d Dept 1995]); People v Elkins (211 AD2d 921, 922 [3d Dept 1995]); People v Mahan (195 AD2d 881, 883 [3d Dept 1993]); People v Szczepanski (172 AD2d 884 [3d Dept 1991]); People v Benson (123 AD2d 470, 471 [3d Dept 1986]); People v Handly (96 AD2d 649 [3d Dept 1983]); see also e.g. People v Cooke (101 AD2d 983, 984 [3d Dept 1984]).


. See e.g. People v Murad (55 AD3d 754, 755 [2d Dept 2008]); People v Pennetti (182 AD2d 647 [2d Dept 1992]); see also e.g. People v Michalek (194 AD2d 568, 569 [2d Dept 1993]); People v Durham (154 AD2d 615 [2d Dept 1989]); People v Potue (146 AD2d 718, 719 [2d Dept 1989]); People v Banks (143 AD2d 677, 678 [2d Dept 1988]); People v Padilla (123 AD2d 364, 365 [2d Dept 1986]).


. See e.g. People v Cruz (30 AD3d 1047 [4th Dept 2006]); People v Brazeau (304 AD2d 254, 255 [4th Dept 2003]); People v Thomas (305 AD2d 1099 [4th Dept 2003]).